          Case 1:19-cv-11205-RWZ Document 6 Filed 08/26/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ABBAS JAFARIAN,                                       )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    ) No: 1:19-cv-11205-RWZ
                                                      )
JOHN DOE,                                             )
                                                      )
       Defendant.                                     )

                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiff Abbas

Jafarian hereby gives notice that his complaint in this action is dismissed, without prejudice.

                                              Respectfully submitted,

                                              ABBAS JAFARIAN
                                              By his attorneys,

                                              /s/ Edward J. Naughton
                                              Edward J. Naughton (BBO # 600059)
                                              BROWN RUDNICK LLP
                                              One Financial Center
                                              Boston, MA 02111
                                              Telephone: (617) 856-8200
                                              enaughton@brownrudnick.com

DATED:         August 26, 2019
          Case 1:19-cv-11205-RWZ Document 6 Filed 08/26/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE


         I hereby certify that a copy of the foregoing document was filed electronically. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                               /s/ Edward J. Naughton
                                               Edward J. Naughton

Dated: August 26, 2019




                                                  2
